Title: From John Adams to Benjamin Rush, 25 June 1807
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy June 25. 1807

John Bunjan, if he had written my last Letter to you would have called it an history of Gods Judgments against Lyars and Libellers. Such indeed it seems to be. A great Number of others might have been added, and two or three at least ought to have been.
Phillip Freneau is one of the Number: but I know not in what Light to consider him. A Libeller, he certainly was not only against me but against the whole Administration of the Government at that time. But he Seems to have been an Instrument in the hands of others, and not well Satisfied with his Employment or his Employers. He has retired for many years into total obscurity certainly neglected by the Party which Seduced him and I hope repenting of his Wickedness If this is the Case he ought to be forgiven by all whom he has injured or offended, as he certainly has been long since, by me.
A certain Man named Wood, undertook to write and print an History of my Administration in two Octavo Volumes. To be Sure it was a Mass of Lyes from the first Page to the last. This Man has Suffered a most righteous Punishment.–and such a Punishment as would gratify my revenge if I had any, more than the calcining of Andrew Brown or the Pistol Shot of Alexander Hamilton: I mean a Conviction of the Falshood of his own story, a Confession that he received his Materials from Duane, and an Acknowledgment in Print that Some of them were false, and that no dependence could be had on any of them. The Expense of this Publication was wholly lost. By whom the loss was borne I know not. In this Instance I had compleat Satisfaction, Repenting Nineveh was Spared, though and my resentment compleatly disarmed, though Some invisible Prophet or other no doubt must have fretted.
I will close the Catalogue for the present, with an Example of a Man who I believe has justly acquired the honourable Distinction of being the greatest Lyar of the Age. I am convinced he has written and printed more Lies than any Man in America at least. For Eighteen or Nineteen years this Man, hardened in impudence, has distinguished me with a course of his Calumnies. But what has been his reward? I really know not a Single Man of good Character who does not hold him in Abhorrence, And many if not all the most Sensible Men of his own Party, cannot conceal their Contempt of him. He has received every Insult, in the Streets, and his unconquerable Propensity to Slander, and his impudent refusal to give reasonable Satisfaction, got him posted as a Lyar and a Coward. Not having spirit to resent this himself, he is said to have encouraged his son to attack Selfridge on Change who shot him upon the Spot. It gives me pain to write this. But it ought to be considered by the Slanderer as a terrible Rebuke and Chastisement of his long continued and aggravated Guilt.
Dennison has got his quietus: Duane and Cheetham have theirs to come, and they certainly will come.
A certain John Williams who assumed the Name of Anthony Pasquin fled from the Laugh and the Wrath of England, and coming to Boston became the Editor of the Democrat and afterwards of the Chronicle. He was Soon Seized with the epidemical Distempter, among Libellers, an Ambition of the  honour of venting Billingsgate against me! But even the Democratick Party, disgusted with his Vileness compelled their own Newspapers to discard him. What is become of him I know not. Gifford and Erskine had Stigmatized him to such a degree that I believe his Capacity to do mischief is at an End.
I might have mentioned another, a David Williams, who as he told me had been on very intimate Terms with Dr Franklin in London. He came to See me in Grosvenor Square, but Dr Price put me on my guard against him. He had been a Priest of the Church of England, but was unfrocked, if not excommunicated for his Vices and Crimes and then became an Infidell filling his Writings with Contempt of the Christian Religion. In a Pamphlet of real Taste and Merit which he called Advice to a young Prince, he gave me a Stab behind my Back with his Italian Stilletto. He went to France and was praised by Madam Roland, but he was not a Man to Succeed any where and I Suppose made the French as weary of him as they were of Tom Pain. I could forgive these Williams’s, profligate as they were to the rest of the World, for all the Injury they did me for a smattering at least which they possessed of Classical Taste and Learning.
The Rear of this black Host, Shall be brought up by Tom Pain, you know that I made the motion for his Appointment by Congress to be Secretary to the Committee of foreign affairs, and carried it in opposition to Dr Witherspoon who gave him publickly what has since been found to be his true Character, though at that time wholly unknown to me. His Gratitude to me, for thus laying the foundation of his fortune, has been like all his moral sentiments, and Conduct through Life.
Immediately after the Publication of my “Thoughts: on Government” in 1776, since known as my Letter to Mr Wythe, Tom came to my Chambers at Mrs Yards, to rebuke me for my Pamphlet, and es especially for recommending too two Assemblies in the Legislature, and more pointedly Still for Advising to a Negative on the Laws in the Executive Authority. I vindicated my opinions, in cool good humour with very Solid Reasons, and then began to laugh at him, in the same Straine of Pleasantry upon his ridiculous plan of Government in his Pamphlet called “common sense”. You remember his Project was that, afterwards adopted by Mr Turgot, of all Authority in one Center, a Single Representatives assembly.—I went farther, and laughing in his face, asked him how he could be Such a Pharasaical Hypocrite as to employ his thoughts through one other third Part of his Pamphlet, to prove from the Old Testiment that Monarchy was unlawful and Solemnly prohibited by the Law of God. When he certainly must have Sense enough to know that there was nothing like it in the Bible.—Upon this he laughed out, and Said that he did not believe in the Bible: and added these memorable Words “I have had thoughts of publishing my Sentiments upon Religion: but upon the whole I have concluded to postpone that Subject to the latter part of Life.”— In some of his late Libells upon me, Pain alluded to this Conversation, and Said that he had long suspected me, because I had found fault with his Sentiments against Monarchy, in his Pamphlet common Sense. The Provocation, however, that excited his Motive and Revenge against me, was this. He went to England in 1787 I believe and carried with him a Copy of the new Constitution of the United States. He appeared to be very proud of it; and I was frequently disgusted with his Boasts to Stockdale and De Brett that he was the author of it. De Brett published it, from a Copy furnished him as he said by the author of it. Pain told me that it was taken from a Draught of his, which he gave to Governor Morris.—I thought it would be no recommendation of it in England to have it pass for a Production of Tom Paine, a Tale which I did not believe. Pain however called several times to see me, and was invited to dine. His Conversation always disgusting was one day, uncommonly vain, rude, and arrogant at Table, and in some dispute about Government he talked so much like a Villain and a Blackhead as to excite me to wrath, and I called him, not jocularly, but bona fidê and in sober earnest “A Fool,” Although, “A Fool” he certainly was and ever has been. I must confess, that to call him so to his Face in my own house and at my own Table, was such a violation of his Rights and my Duties, of Hospitality, that I would very readily ask his Pardon, even at this day if his pardon was worth having. Although he expressed no Anger at the time he came no more to my house and I have never seen him since. He reserved his Resentment for many years, and at last poured it out in Libells. As far as I am concerned I am ready to ballance the account by setting my calling him a Fool against all the Injuries his Libells have done me.
But this is a Libeller whose guilt is of a deeper crimson, than all the others. He has libelled, besides all the Souvereigns of the Earth the Souvereign of the Universe, and to him I leave his Punishment or his Pardon.
I have given you a Scroul of Wretches more worthy to be immortalised in Infamy by a Dunciad than all the Heroes of Popes exquisite Satyr: but if I had the Wit, and Talents of the great Poet, I would employ them to better purpose than by Writing such a Book.
I am affectionately yours

J. Adams